 1   Tanya E. Moore, SBN 206683
     Zachary M. Best, SBN 166035
 2   MOORE LAW FIRM, P.C.
     332 North Second Street
 3   San Jose, California 95112
     Telephone (408) 298-2000
 4   Facsimile (408) 298-6046
     E-mail: service@mission.legal
 5
     Attorneys for Plaintiff,
 6   Albert Dytch
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11
     ALBERT DYTCH,                      )                   No. 3:18-cv-05390-SK
12                                      )
                Plaintiff,              )                   STIPULATION TO EXTEND DEADLINE
13                                      )                   TO COMPLETE JOINT SITE
           vs.                          )
14                                      )                   INSPECTION REQUIRED BY GENERAL
     NEIGHBORHOOD RESTAURANT GROUP, )                       ORDER 56; [PROPOSED] ORDER
15   LLC dba MONAGHAN’S ON THE HILL, et )
     al.,                               )
16                                      )
                                        )
17              Defendants.             )
                                        )
18                                      )
                                        )
19                                      )
20          Plaintiff, Albert Dytch (“Plaintiff”), and Defendants, Neighborhood Restaurant Group,
21   LLC dba Monaghan’s on the Hill; and OYH LLC (collectively “Defendants,” and together with
22   Plaintiff, “the Parties”), by and through their respective counsel, hereby stipulate as follows:
23          1.      This action arises out of Plaintiff’s claims that Defendants denied him full and
24   equal access to their public accommodation on account of his disabilities in violation of Title III
25   of the Americans with Disabilities Act (“ADA”) and parallel California law. Plaintiff seeks
26   injunctive relief under federal and California law, as well as damages under California law.
27   This matter therefore proceeds under this district’s General Order 56 which governs ADA
28   access matters.



        STIPULATION TO CONTINUE DEADLINE FOR JOINT SITE INSPECTION; [PROPOSED] ORDER

                                                   Page 1
 1            2.    The Court has ordered that the Parties conduct a joint site inspection of the
 2   subject property on or before December 14, 2018 (Dkt. 4).
 3            3.    The Parties are engaging in settlement discussions and wish to avoid incurring
 4   additional attorney’s fees and costs incident to attending the joint site inspection while
 5   settlement efforts are being exhausted.
 6            4.    The Parties have agreed to conduct the joint site inspection on January 23, 2019
 7   at 11:00 a.m. if the matter does not settle prior to that time, subject to the Parties’ reservation to
 8   further modify the date if necessary.
 9            5.    Accordingly, the Parties stipulate to extend the deadline to conduct the joint site
10   inspection to January 23, 2019, with all dates triggered by that deadline continued accordingly.
11
     IT IS SO STIPULATED.
12
13   Dated: December 6, 2018                        MOORE LAW FIRM, P.C.
14
                                                    /s/ Zachary M. Best
15
                                                    Zachary M. Best
16                                                  Attorneys for Plaintiff,
                                                    Albert Dytch
17
18
     Dated: December 6, 2018                        VAUGHAN & ASSOCIATES
19
20                                                  /s/ Khushpreet R. Mehton
                                                    Cris C. Vaughan
21                                                  Khushpreet R. Mehton
22                                                  Attorneys for Defendants,
                                                    Neighborhood Restaurant Group, LLC
23                                                  dba Monaghan’s on the Hill; and OYH LLC
24   ///
25
     ///
26
     ///
27
28   ///



           STIPULATION TO CONTINUE DEADLINE FOR JOINT SITE INSPECTION; [PROPOSED] ORDER

                                                    Page 2
 1
                                           ATTESTATION
 2
 3   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
 4
                                                /s/ Zachary M. Best
 5                                              Zachary M. Best
 6                                              Attorneys for Plaintiff,
                                                Albert Dytch
 7
 8                                      [PROPOSED] ORDER
 9
           The Parties having so stipulated and good cause appearing,
10
           IT IS HEREBY ORDERED that the deadline for the Parties to complete the joint site
11
     inspection is extended to January 21, 2019, with all dates triggered by that deadline continued
12
     accordingly.
13
     IT IS SO ORDERED.
14
15   Dated: Dec. 7, 2018
16                                       United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28



        STIPULATION TO CONTINUE DEADLINE FOR JOINT SITE INSPECTION; [PROPOSED] ORDER

                                                Page 3
